United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3814
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                               John Frederick Krisnik

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                             Submitted: May 25, 2022
                               Filed: June 15, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      John Frederick Krisnik appeals after he pled guilty, pursuant to a plea
agreement, to receiving child pornography, and the district court 1 ordered him to pay



      1
      The Honorable Joan N. Ericksen, United States Judge for the District of
Minnesota.
$44,000 in restitution, allocated among twelve victims. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

      On appeal, Krisnik argues that, to the extent restitution was ordered for
victims outside the count of conviction, it was unauthorized, and, in any event, the
court erred in determining the amount of restitution owed to each victim. Having
reviewed the record and the parties’ arguments on appeal, we find no basis for
reversal.

       In the plea agreement, Krisnik stipulated to conduct underlying the offense of
conviction and relevant conduct involving over 8,000 images and 184 videos of child
pornography. He agreed he would make restitution to victims identified in twelve
specific child pornography series, and agreed the district court may order him to
make restitution “to any victims of his crimes regardless of whether the victim was
named in the indictment or whether the victim is included in the count of
conviction.” In briefing regarding restitution, the government identified the number
of images and videos recovered from Krisnik depicting each victim, summarized the
impact the depictions had on each victim, stated the amount each victim sought in
restitution, and set forth the restitution—ranging from $3,000-$5,000 per victim, for
a total of $44,000—the government believed was reasonable. Krisnik did not file a
responsive brief. The district court ordered restitution consistent with the
government’s requests.

       Restitution was properly ordered pursuant to 18 U.S.C. § 3663 and the plea
agreement. See 18 U.S.C. § 3663 (court may order that defendant make restitution
to any victim of offense; and if agreed to by the parties in a plea agreement, persons
other than the victim of the offense); United States v. Zerba, 983 F.3d 983, 985 (8th
Cir. 2020) (where plea agreement stated that defendant agreed to pay restitution to
all victims of offense, including relevant conduct victims, concluding district court
ordered restitution under both § 3663 and plea agreement); cf. United States v.
Murillo-Salgado, 854 F.3d 407, 414 (8th Cir. 2017) (this court may affirm on any
ground supported by the record).
                                         -2-
       This court finds no plain error in the calculation of restitution, as Krisnik did
not object in the district court to the government’s calculations, he agreed he would
pay restitution to the victims of his offenses, and he makes no argument on appeal
regarding any effect on his substantial rights. See United States v. Binkholder, 832
F.3d 923, 930 (8th Cir. 2016) (standard of review); see also United States v. Winston,
850 F.3d 377, 380 (8th Cir. 2017) (to demonstrate plain error defendant must show
(1) error, (2) that is clear or obvious under current law, (3) which affected his
substantial rights, and (4) seriously affects fairness, integrity, or public reputation of
judicial proceedings).

      The judgment is affirmed.
                      ______________________________




                                           -3-